Citation Nr: 1644268	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  12-04 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for kidney failure.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a broken thumb.

7.  Entitlement to service connection for broken fingers.

8.  Entitlement to service connection for mutilation of genitals, to include sexual dysfunction.

9.  Entitlement to service connection for residuals of carotid artery surgery.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Service


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision adjudicated by a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2014, the Board reopened the Veteran's claim for entitlement to service connection for a right ankle disorder, and remanded the remaining issues for further development.  The case is again before the Board for further appellate review.

The Veteran was provided with a hearing before a Veterans Law Judge in April 2014 at the RO.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In May 2016, the Board sent a letter to the Veteran which explained that the Veterans Law Judge who presided over his hearing was no longer able to participate in the appeal, and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  In June 2016, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has contended that sleep apnea began during service.  In support of his claim, he submitted an April 2014 letter from his wife, who reported that she has been married to the Veteran since 1977.  She contended that his heavy snoring and sleep apnea began during service.  In addition, the Veteran submitted a June 2014 statement from a private physician reflecting this opinion that sleep apnea could have as likely as not been caused or aggravated by the Veteran s active duty service time.  He noted that while it is not possible to determine exactly how long this condition existed prior to date of diagnosis, sleep apnea could be present for years before becoming symptomatic.  The examiner indicated that, per the Veteran's report, he was diagnosed with sleep apnea in the 1970s, but that this could not be directly verified by medical records review from that period of time.

The Board finds that the Veteran has met the criteria under McLendon to warrant a VA examination to determine whether his sleep apnea began during service.  On remand, he should be provided with such examination.

The Board notes that the Veteran was provided with a VA examination in January 2015 to determine whether he has a bilateral ankle disorder related to service.  The examiner opined that the Veteran's ongoing bilateral ankle pain was related to his current diagnosis of systemic lupus erythematous (lupus), which he believed was more likely as not to have existed during active duty service.   

The Veteran was denied entitlement to service connection for lupus in a January 2015 rating decision.  In April 2016, however, the Appeals Management Center (AMC) referred a claim for entitlement to service connection for lupus to the RO for appropriate action.  

As the Veteran's claim for his bilateral ankle disorder is clearly inextricably intertwined with his pending claim for entitlement to service connection for lupus, the Board will defer action on the claim until such time as the AOJ has adjudicated the service connection claim for lupus, particularly in light of the January 2015 VA examination report which indicates that the examiner believed the Veteran's lupus more likely as not existed during active duty service.  In addition, as his other claims on appeal, for entitlement to service connection for kidney disease, hypertension, bilateral hand disabilities, and residuals of carotid artery surgery, are potentially related to his claim for entitlement to service connection for lupus, these claims will be deferred, as well.  Finally, with regard to erectile dysfunction, the January 2015 examiner noted the Veteran's risk factors, including hypertension and renal disease.  As the claims for service connection for hypertension and kidney failure are being deferred, the Veteran's claim for entitlement to service connection for rating decision must also be deferred.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when a decision on one issue would have a 'significant impact' on a veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of sleep apnea.  All indicated tests and studies should be conducted.  The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea was caused by or is etiologically related to any incident of active duty.

In so opining, the examiner must address the April 2014 letter submitted by the Veteran's wife, attesting to his heavy snoring and sleep apnea beginning during service and must assume the wife is competent to attest to observing such symptoms, and must address the June 2014 opinion by a private physician.

The examiner must provide reasons for each opinion. 

The absence of evidence of treatment for sleep apnea in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.
If the examiner rejects the Veteran's or his wife's reports of symptoms, the examiner should provide a reason for doing so.

2.  After the above development, readjudicate the issue of entitlement to service connection for sleep apnea.  If service connection remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

3.  Once a decision is made with regard to the Veteran's claim for entitlement to service connection for lupus, readjudicate the claims for entitlement to service connection for a bilateral ankle disability, disabilities of the hand and thumbs, hypertension, kidney failure, residuals of carotid artery surgery, and erectile dysfunction.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




